Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Michael Curry 2/23/22.
The following examiner’s amendment are based on latest filed claims on 1/26/22, claims 1, 15, and 17 are amended, claim 2 and 16 are cancelled, all other claims are unchanged from claims filed on 1/26/22.

1. (Currently Amended) A display device, comprising: 
a display panel comprising a plurality of pixels; 
a power supply configured to supply first and second supply voltages to drive the pixels; 
a brightness compensator configured to generate a first data correction value corresponding to a voltage level of the second supply voltage and the

a first gamma compensator configured to calculate a first voltage correction value corresponding to a voltage level of the second supply voltage and to calculate a first output data value by performing an addition operation on the first voltage value and the first voltage correction value; 
a gamma voltage generator configured to generate a plurality of gamma voltages having a linear relationship; and 
a data driver configured to select a first gamma voltage from among the gamma voltages based on the first output data value and to provide the first gamma voltage, as a data voltage, to the display panel,
wherein: the first data correction value is represented by P bits, where P is a natural number, the first input data value is represented by Q bits, where Q is a natural number, the first corrected data value is represented by P+Q-1 bits, and
wherein the interpolator is configured to: 
determine a range of the first voltage value based on high-order R bits of the first corrected data value, where R is a natural number less than P, and 
generate the first voltage value by interpolating the range of the first voltage value based on low-order bits of the first corrected data value indicating remaining bits of the first corrected data value.

2. (Cancelled)

15. (Currently Amended) A display device, comprising: 
a display panel comprising a plurality of pixels;
an interpolator configured to generate a first voltage value corresponding to an input data value using a preset gamma lookup table; -40-1184260/411598 
a gamma compensator configured to select at least one of a plurality of dimming lookup tables based on a dimming value and to calculate a first output data value by correcting the first voltage value based on the at least one of the plurality of dimming 5lookup tables; 
a gamma voltage generator configured to generate a plurality of gamma voltages having a linear relationship; and 
a data driver configured to select a first gamma voltage from among the gamma voltages based on the first output data value, and to provide the first gamma voltage, 10as a data voltage, to the display panel,

wherein: 
each of the dimming lookup tables includes gamma correction values that are set according to each of representative grayscale values, and 
a second gamma compensator is configured to select a first dimming lookup table and a second dimming lookup table from among the dimming lookup tables based on the dimming value, generate an interpolated lookup table by interpolating gamma correction values included in the first dimming lookup table and gamma correction values included in the second dimming lookup table based on the dimming value, and correct the first voltage value using the interpolated lookup table.

16. (Cancelled)

17. (Currently Amended) The display device according to claim [[16]]15, wherein the gamma compensator is configured to generate a gamma correction value for the first voltage value by interpolating correction values in the interpolated lookup table, and perform an addition operation on the first voltage value and the gamma correction value.

Allowable Subject Matter
Claims 1, 4-15, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1 and dependent claims thereof, cited prior art Park in view of Chung and Lee discloses display device comprising brightness compensator, interpolator, first gamma compensator, gamma voltage generator and data driver to correct and display data in general (see previous office action), however none of cited prior art alone or in combination discloses “wherein: the first data correction value is represented by P bits, where P is a natural number, the first input data value is represented by Q bits, where Q is a natural number, the first corrected 
Regarding independent claim 15 and dependent claims thereof, cited prior art Shin in view of Mizushiro discloses a display device comprising interpolator, gamma compensator, gamma voltage generator and data driver to correct and display data in general (see previous office action), however none of cited prior art alone or in combination disclose “wherein: each of the dimming lookup tables includes gamma correction values that are set according to each of representative grayscale values, and a second gamma compensator is configured to select a first dimming lookup table and a second dimming lookup table from among the dimming lookup tables based on the dimming value, generate an interpolated lookup table by interpolating gamma correction values included in the first dimming lookup table and gamma correction values included in the second dimming lookup table based on the dimming value, and correct the first voltage value using the interpolated lookup table.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694